Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4-6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 11 state that there are “four second apertures evenly spaced around a circumference of the tube”. Even spacing around the circumference of the tube would require 90 degree spacing of the apertures. The claims then state that starting at a closed configuration, rotating 90 degrees will change the vessel to an open configuration. That is geometrically impossible. After a 90 degree rotation, the second apertures occupy the same space as before rotation. In other words, second aperture 1 moves to the location of second aperture 2, second aperture 2 moves to the location of second aperture 3, second aperture 3 moves to the location of second aperture 4, and second aperture 4 moves to the location of second aperture 1. Consequently, the configuration after 90 degree rotation must also be closed, as the location of the second apertures determines whether the vessel is closed or open. It is impossible that “the tube is configured for rotating 90 degrees relative to the housing from a closed configuration, wherein the second aperture is not aligned with the associated first aperture, and in which the electric heating element is removable, to an open configuration, wherein the second aperture is aligned with the associated first aperture, and wherein the electric heating element is configured for heating the fluid positioned in the interior space.”
For the purposes of examination, the examiner is treating claim 4 as if it stated:
The electrically heated vessel of claim 3, wherein: the plurality of second apertures comprises four second apertures evenly spaced around a circumference of the tube; and the tube is configured for rotating 
The “90 degrees” limitation above is crossed out make the differences from the filed claim clear. The “90 degrees” limitation is not considered part of the claim as interpreted. Claim 11 is interpreted similarly to remove the “90 degrees” limitation. Note that amending to change the number of degrees could be considered new matter. The examiner recommends removing “90 degrees” from the claim to overcome this 112(a) rejection.
Claims 5-6 are rejected based on dependency on one or more rejected claims.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric water heater with a heating element that can be replaced without draining the tank.
The disclosure is objected to because of the following informalities: On page 5, line 6 of the specifications, the tube 16 is said to be configured to “be rotated 90 degrees relative to the housing 14 from a closed configuration, as shown in Figure 6, to an open configuration, as shown in Figure 5.” As stated in the 112 rejection, a 90-degree rotation would place the tube back into a closed configuration, contrary to the quote.
.
Drawings
The drawings are objected to because of the following informalities:
Claims 4 and 11 and the specifications (page 5, line 6) state that the tube 16 rotates 90 degrees from a closed configuration (fig. 6) to an open configuration (fig. 5). However, figures 5 and 6 show that the tube 16 rotates a different number of degrees from a closed configuration to an open configuration.
Figures 5 and 6 show a 90 degree rotation of the electric heating element 36 that is inconsistent with the rotation of the tube 16. The electric heating element is threaded into the second end of the tube and would necessarily rotate the same number of degrees as the tube.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azar (US-20150308713-A1).
Regarding claim 1, Azar discloses:
An electrically heated vessel (Azar, para. 0009) comprising:
a tank (Azar, fig. 3, water tank) defining an interior space (Azar, annotated fig. 3, ref. no. 18), the tank having an orifice (Azar, annotated fig. 3, ref. no. 20) positioned therein;
a housing (Azar, fig. 2B, tube 7 with threaded rod 1, not shown in fig. 2B), the housing being tubular and having a first terminus (Azar, annotated fig. 2B, ref. no. 24) and a second terminus (Azar, annotated fig. 2B, ref. no. 26), the first terminus being closed (threaded rod 1 closes the terminus), the second terminus being open and coupled to the tank such that the housing extends from the orifice into the interior space (Azar, fig. 3, see that outer tube 10, corresponding to tube 7 of fig. 2, is coupled to the water tank and extends from the orifice into the interior space), the housing having a plurality of first apertures
a tube (Azar, fig. 2B, tube 4) positioned in and rotationally engaged to the housing (Azar, para. 0014), the tube having a first end (Azar, annotated fig. 2B, ref. no. 32) and a second end (Azar, annotated fig. 2B, ref. no. 34), the first end being closed (Azar, para. 0014, closed via threaded rod 1), the second end being open, the tube being configured to be selectively couplable to an electric heating element inserted thereinto (see insertion of heater element 2 into tube 4 in Azar, fig. 2B), the tube having a plurality of second apertures (Azar, annotated fig. 2B, ref. nos. 30) positioned therein, each second aperture being selectively alignable with an associated first aperture upon rotation of the tube relative to the housing, wherein the electric heating element is configured for heating a fluid positioned in the interior space (Azar, para. 0031).

    PNG
    media_image1.png
    982
    976
    media_image1.png
    Greyscale

Azar, fig. 2B annotated

    PNG
    media_image2.png
    526
    1467
    media_image2.png
    Greyscale

Azar, fig. 3 annotated
Regarding claim 2, Azar discloses:
The electrically heated vessel of claim 1, wherein the tank comprises a water heater (Azar, fig. 3, para. 0008, claim 4).
Regarding claim 3, Azar discloses:
The electrically heated vessel of claim 1, wherein each first aperture extends from proximate to the first terminus to proximate to the second terminus (see Azar, fig. 2B).
Regarding claim 7, Azar discloses:
The electrically heated vessel of claim 1, further including a plate (Azar, annotated fig. 3, ref. no. 46) coupled to the second end of the tube and positioned externally to the tank, the plate having an opening (Azar, annotated fig. 3, ref. no. 48) positioned therein, the opening being internally threaded (Azar, fig. 3, ‘1” N.P.T Hole in tank’) such that the opening is configured for threadedly inserting a threaded section of the electric heating element for coupling the electric heating element to the plate (Azar, claim 6: “rotation of the heating element along its threaded slots”).
Regarding claim 8, Azar discloses:
The electrically heated vessel of claim 7, wherein the plate is polygonally shaped (Azar, para. 0016: “HEX”; also see shape of bushing 6 in figs. 2A and 2B), wherein the plate is configured for engaging a first wrench (a hex shape will engage a wrench), positioning a user for applying torque to the plate for rotating the tube relative to the housing.
Regarding claim 9, Azar discloses:
The electrically heated vessel of claim 8, wherein the plate is hexagonally shaped (Azar, para. 0016: “HEX”; also see shape of bushing 6 in figs. 2A and 2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US-20150308713-A1).
Regarding claim 4, Azar discloses:
The electrically heated vessel of claim 3, wherein:
the plurality of second apertures comprises two second apertures (Azar, para. 0014: “Item 4 is the inner tube that has two slots 180 degrees apart”) (cf. instant application: four second apertures) evenly spaced around a circumference of the tube (180 degrees is even spacing for two apertures); and
the tube is configured for rotating (Azar, para. 0038: “When the heating element is pulled out or rotated out, the outer tube 7 (counter-clockwise) will rotate 180 degrees away from slots on tube 4. This will prevent drainage of the water.”1) relative to the housing from a closed configuration, wherein the second aperture is not aligned with in which the electric heating element is removable (Azar, para. 0038: “When the heating element is pulled out or rotated out […]”), to an open configuration, wherein the second aperture is aligned with the associated first aperture, and wherein the electric heating element is configured for heating the fluid positioned in the interior space (Azar, para. 0033: “Outer tube that is similar in size as the threaded slots except its ID in size goes over tube 4 to align the slots (heating mode) opposite slots (removing heating element). Clockwise, inserting in water heater slots are open/heating mode”).
The difference with the instant application is underlined in addition to being bolded. The applicant has not disclosed that having four second apertures does anything more than produce the predictable result of reducing the amount of rotation needed to seal the tubes; see the only mention of the number four in the specifications of the instant application: p. 5, lines 4-5. Since it has been held that changes of shape have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(IV)(A), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Azar to meet the claimed limitations in order to provide the predictable results of reducing the amount of rotation needed to seal the tubes.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US-20150308713-A1) as applied to claim 4 above in view of Schulz (DE-102012024585-A1, translation in file wrapper).
Regarding claim 5, Azar teaches:
The electrically heated vessel of claim 4.
Azar fails to explicitly teach:
further including a coating positioned on an exterior face of the tube, the coating being resiliently compressible such that the coating is positioned for sealably engaging an 
Schulz teaches:
further including a coating positioned on an exterior face (Schulz translation p. 4, lines 59-60: “the switching element (5) has a friction reducing coating”) of the tube (corresponding to Schulz, fig. 2a, switching element 5), the coating being resiliently compressible (Schulz translation p. 4, line 60: “wherein the coating preferably comprises a synthetic rubber”; a synthetic rubber would be resiliently compressible) such that the coating is positioned for sealably (Schulz translation, p. 9, line 322, para. 0038) engaging an interior surface of the housing when the tube is in the closed configuration, wherein the coating is configured for preventing the fluid is the interior space from entering the tube (Schulz translation, p. 9, line 322, para. 0038).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electrically heated vessel of Azar to include the above claim limitations in view of the teachings of Schulz (in the field of multiple-way valves for water heating systems) to have a wear-free seal (Schulz translation, p. 9, line 322, para. 0038).
Regarding claim 6, the combined teachings teach:
The electrically heated vessel of claim 5, wherein the coating comprises rubber (Schulz translation p. 4, line 60: “wherein the coating preferably comprises a synthetic rubber”).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US-20150308713-A1) as applied to claim 8 above in view of Bradenbaugh (US-20060029375-A1).
Regarding claim 10, Azar teaches:
The electrically heated vessel of claim 8.

wherein the electric heating element has a nut coupled thereto, wherein the nut is configured for engaging a second wrench positioning the user for applying torque to the nut, for rotating the electric heating element relative to the plate while maintaining the plate stationary relative to the housing using the first wrench.
Bradenbaugh teaches:
wherein the electric heating element has a nut coupled thereto (Bradenbaugh, fig. 9), wherein the nut is configured for engaging a second wrench positioning the user for applying torque to the nut, for rotating the electric heating element relative to the plate while maintaining the plate stationary relative to the housing using the first wrench (the nut shown in Bradenbaugh fig. 9 is configured to engage a wrench and rotate relative to the mounting device 32, corresponding to the plate of the instant application, and meet the remaining limitations).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electrically heated vessel of Azar to include the above claim limitations in view of the teachings of Bradenbaugh (in the field of electric water heaters) to form a water-tight seal by compressing an O-ring (Bradenbaugh, para. 0036).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar (US-20150308713-A1) in view of Schulz (DE-102012024585-A1, translation in file wrapper) and Bradenbaugh (US-20060029375-A1).
Regarding claim 11, Azar discloses:
An electrically heated vessel
a tank (Azar, fig. 3, water tank) defining an interior space (Azar, annotated fig. 3, ref. no. 18), the tank having an orifice (Azar, annotated fig. 3, ref. no. 20) positioned therein, the tank comprising a water heater (Azar, fig. 3, para. 0008, claim 4);
a housing (Azar, fig. 2B, tube 7 with threaded rod 1, not shown in fig. 2B), the housing being tubular and having a first terminus (Azar, annotated fig. 2B, ref. no. 24) and a second terminus (Azar, annotated fig. 2B, ref. no. 26), the first terminus being closed (threaded rod 1 closes the terminus), the second terminus being open and coupled to the tank such that the housing extends from the orifice into the interior space (Azar, fig. 3, see that outer tube 10, corresponding to tube 7 of fig. 2, is coupled to the water tank and extends from the orifice into the interior space), the housing having a plurality of first apertures (Azar, annotated fig. 2B, ref. nos. 28) positioned therein, each first aperture extending from proximate to the first terminus to proximate to the second terminus (see Azar, fig. 2B);
a tube (Azar, fig. 2B, tube 4) positioned in and rotationally engaged to the housing (Azar, para. 0014), the tube having a first end (Azar, annotated fig. 2B, ref. no. 32) and a second end (Azar, annotated fig. 2B, ref. no. 34), the first end being closed (Azar, para. 0014, closed via threaded rod 1), the second end being open, the tube being configured to be selectively couplable to an electric heating element inserted thereinto (see insertion of heater element 2 into tube 4 in Azar, fig. 2B), the tube having a plurality of second apertures (Azar, annotated fig. 2B, ref. nos. 30) positioned therein, each second aperture being selectively alignable with an associated first aperture upon rotation of the tube relative to the housing, wherein the electric heating element is configured for heating a fluid positioned in the interior space
and wherein the electric heating element is configured for heating the fluid positioned in the interior space (Azar, para. 0035: “when there is a rotation of the heating element clockwise with the proper adjustment, the slots will match on the tubes for heating the water”);
a plate (Azar, annotated fig. 3, ref. no. 46) coupled to the second end of the tube and positioned externally to the tank, the plate having an opening (Azar, annotated fig. 3, ref. no. 48) positioned therein, the opening being internally threaded (Azar, fig. 3, ‘1” N.P.T Hole in tank’) such that the opening is configured for threadedly inserting a threaded section of the electric heating element for coupling the electric heating element to the plate (Azar, claim 6: “rotation of the heating element along its threaded slots”), the plate being polygonally shaped (Azar, para. 0016: “HEX”; also see shape of bushing 6 in figs. 2A and 2B), wherein the plate is configured for engaging a first wrench (a hex shape will engage a wrench) positioning a user for applying torque to the plate for rotating the tube relative to the housing, the plate being hexagonally shaped (Azar, para. 0016: “HEX”; also see shape of bushing 6 in figs. 2A and 2B).
Azar fails to explicitly teach:
the plurality of second apertures comprising four second apertures evenly spaced around a circumference of the tube, the tube being configured for rotating relative to the housing from a closed configuration, wherein the second aperture is not aligned with the associated first aperture, and in which the electric heating element is removable, to an open configuration, wherein the second aperture is aligned with the associated first aperture;
a coating positioned on an exterior face of the tube, the coating being resiliently compressible such that the coating is positioned for sealably engaging an interior 
the electric heating element having a nut coupled thereto, wherein the nut is configured for engaging a second wrench positioning the user for applying torque to the nut, for rotating the electric heating element relative to the plate while maintaining the plate stationary relative to the housing using the first wrench.
Azar discloses (similar to the first bullet in the immediately previous list):
the plurality of second apertures comprising two second apertures (Azar, para. 0014: “Item 4 is the inner tube that has two slots 180 degrees apart”) (cf. instant application: four second apertures) evenly spaced around a circumference of the tube (180 degrees is even spacing for two apertures), the tube being configured for rotating (Azar, para. 0038: “When the heating element is pulled out or rotated out, the outer tube 7 (counter-clockwise) will rotate 180 degrees away from slots on tube 4. This will prevent drainage of the water.”2) relative to the housing from a closed configuration, wherein the second aperture is not aligned with the associated first aperture, and in which the electric heating element is removable (Azar, para. 0038: “When the heating element is pulled out or rotated out […]”), to an open configuration, wherein the second aperture is aligned with the associated first aperture (Azar, para. 0033: “Outer tube that is similar in size as the threaded slots except its ID in size goes over tube 4 to align the slots (heating mode) opposite slots (removing heating element). Clockwise, inserting in water heater slots are open/heating mode”).
four second apertures does anything more than produce the predictable result of reducing the amount of rotation needed to seal the tubes; see the only mention of the number four in the specifications of the instant application: p. 5, lines 4-5. Since it has been held that changes of shape have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(IV)(A), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Azar to meet the claimed limitations in order to provide the predictable results of reducing the amount of rotation needed to seal the tubes.
Schulz teaches:
a coating positioned on an exterior face (Schulz translation p. 4, lines 59-60: “the switching element (5) has a friction reducing coating”) of the tube (corresponding to Schulz, fig. 2a, switching element 5), the coating being resiliently compressible (Schulz translation p. 4, line 60: “wherein the coating preferably comprises a synthetic rubber”; a synthetic rubber would be resiliently compressible) such that the coating is positioned for sealably (Schulz translation, p. 9, line 322, para. 0038) engaging an interior surface of the housing when the tube is in the closed configuration, wherein the coating is configured for preventing the fluid is the interior space from entering the tube (Schulz translation, p. 9, line 322, para. 0038), the coating comprising rubber (Schulz translation p. 4, line 60: “wherein the coating preferably comprises a synthetic rubber”).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electrically heated vessel of Azar to include the above claim limitations in view of the teachings of Schulz (in the field of multiple-way valves for water heating systems) to have a wear-free seal (Schulz translation, p. 9, line 322, para. 0038).
Bradenbaugh teaches:
wherein the electric heating element has a nut coupled thereto (Bradenbaugh, fig. 9), wherein the nut is configured for engaging a second wrench positioning the user for applying torque to the nut, for rotating the electric heating element relative to the plate while maintaining the plate stationary relative to the housing using the first wrench (the nut shown in Bradenbaugh fig. 9 is configured to engage a wrench and rotate relative to the mounting device 32, corresponding to the plate of the instant application, and meet the remaining limitations).
	Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the electrically heated vessel of Azar to include the above claim limitations in view of the teachings of Bradenbaugh (in the field of electric water heaters) to form a water-tight seal by compressing an O-ring (Bradenbaugh, para. 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art describes related inventions where a water heater does not need to be drained to remove the heating elements: US3692210A, US4246466A, US2712052A, US20170051946A1, US1718865A, US2813964A, US2437453A, US1827087A, US20160187027A1, US4131785A, FR3007828A1, BE869817A, EP2458298A3, FR2542428A, FR2595137A, GB2468015A, WO2004008039A1, and WO2018021959A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov.  The examiner can normally be reached on MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TRETTEL/               Examiner, Art Unit 3762           

/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Azar likely meant 90 degrees as 180 degrees would return to the same position.
        2 Note that Azar likely meant 90 degrees as 180 degrees would return to the same position.